Citation Nr: 0501140
Decision Date: 01/13/05	Archive Date: 03/14/05

DOCKET NO. 01-00 018                        DATE JAN 13 2005


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 1970.


This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2000 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The initial rating decision in this case determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for PTSD. In June 2001, the Board determined that new and material evidence had been submitted and the claim was reopened and remanded to the RO for additional development. In December 2003, the Board again remanded the case for further development. That development was completed, but the case is still not ready for appellate review and must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The claims folder contains medical evidence in the form of an August 2004 VA treatment note without an accompanying waiver of consideration by the RO. Accordingly, the case must be remanded to the RO for review of this additional evidence in conjunction with the veteran's claims. See, DAV v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington DC for the following action:

1. The veteran's claims should be readjudicated, including reviewing all newly obtained evidence. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

- 2 


Subsequently, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. No action is required of the veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M2l-1, Part IV, paras. 8.43 and 38.02.

C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 3 






